Title: From Thomas Jefferson to United States Senate, 2 December 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                        Dec. 2. 1807
                        
                        Several vacancies having happened in the army of the United States, during the last recess of the Senate, I
                            granted commissions as stated in the list hereto annexed marked A. accompanied by a letter from the Secretary at War,
                            which commissions will expire at the end of the present session of the Senate. I now therefore nominate the same persons
                            for the same appointments.
                        I also nominate the persons whose names are stated in the list marked B. signed by the Secretary at War for
                            the appointments therein, respectively proposed for them.
                        
                            Th: Jefferson
                            
                        
                    